Citation Nr: 0903702	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  07-06 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin 
disease/disorder, to include as a result of chemical 
exposure.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as a result 
of chemical exposure.  

5.  Entitlement to service connection for prostate cancer, to 
include as a result of chemical exposure.  

6.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as a result of 
chemical exposure.  

7.  Entitlement to service connection for hypothyroidism, to 
include as a result of chemical exposure.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1961 to October 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2006, March 2007, and 
January 2008 rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In December 2008, the veteran appeared at a Travel Board 
hearing in Muskogee, Oklahoma before the undersigned Acting 
Veterans Law Judge.  A copy of the transcript is of record.  

The issues of entitlement to service connection for 
peripheral neuropathy of the lower extremities, prostate 
cancer, degenerative disc disease of the lumbar spine, and 
hypothyroidism, all to include as a result of chemical 
exposure; in addition to service connection for PTSD and 
depression, are remanded to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  


FINDING OF FACT

The veteran does not currently have a skin disease or 
disability.  


CONCLUSION OF LAW

A skin disorder/disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) and that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 has been amended to 
eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Such was the case here. 
In a March 2006 letter, the RO provided the veteran with 
notice that informed him of the evidence needed to 
substantiate claims for service connection.  The letter also 
told him what evidence he was responsible for obtaining and 
what evidence VA would undertake to obtain.  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The veteran's status has been substantiated.  The March 2006 
letter told the veteran that to substantiate the claim there 
must be evidence of a current disability and a link between 
the disability and service.  The veteran was also provided 
with notice as to the disability rating and effective date 
elements of the claim in the March 2006 letter.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that in this case there has been compliance with 
the assistance requirements of the VCAA.  All available VA 
and private treatment records have been obtained.  The Board 
observes that the veteran was afforded Social Security 
Disability benefits in July 1996; however, neither the 
veteran nor his representative has indicated that those 
records provide evidence regarding the critical elements 
discussed below that are missing in the veteran's claim for 
service connection for a skin disorder, namely, evidence 
indicating that the veteran had a skin disorder in service or 
that he currently has a skin disorder which is related to 
service.  Furthermore, the Board finds that the SSA records 
would not have anything to do with medical questions such as 
the etiology of a skin disorder.  The SSA records would also 
not likely contradict recent medical record findings of an 
absence of a current skin disorder or the veteran's testimony 
that he had never been diagnosed as having a skin disorder.  
The veteran has not suggested that SSA records are pertinent 
to his claim.  See Brock v. Brown, 10 Vet. App. 155, 161-2 
(1997) (VA is not obligated to obtain records that are not 
pertinent to the issue on appeal).

As to the necessity for an examination with regard to claim 
of service connection for a skin disorder, the Board notes 
that in determining whether the duty to assist requires that 
a VA medical examination be provided or medical opinion 
obtained with respect to a veteran's claim for benefits, 
there are four factors for consideration.  These four factors 
are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

In this case, an examination is not warranted under 38 U.S.C. 
§ 5103A(d) because there is no competent evidence that the 
veteran currently has a skin disorder that is related to his 
period of service, and there is other sufficient medical 
evidence of record to make a decision.  As such, a VA medical 
examination is not necessary.  Therefore, no further action 
is necessary to assist the claimant with the claim.

Service Connection Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If a chronic 
disease is identified in service, manifestations of the same 
disease at any time, no matter how remote, after service will 
be service connected.  38 C.F.R. § 3.303(b).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

A review of the veteran's service treatment records reveals 
that there were no complaints or findings of a skin disorder 
during the veteran's period of service.  Normal findings for 
the skin were reported at the time of a January 1963 
examination and at the veteran's September 1965 service 
separation examination.  On the September 1965 service 
separation report of medical history, the veteran checked the 
"no" box when asked if he had or had ever had skin disease.  
There were also no findings of a skin disorder or skin 
disease in the years immediately following service.  There 
have also been no findings of a skin disease or disorder in 
the treatment records associated with the veteran's claims 
folder.  

At the time of the November 2008 personal hearing, the 
veteran testified that he had had skin problems ever since 
service.  He noted that he thought it was similar to jungle 
rot.  The veteran stated that the skin would come up and just 
peel off.  He noted that the skin condition was in his groin 
area.  The veteran testified that he had never been diagnosed 
with any type of skin disorder or told that he had any type 
of skin disease related to service.  

The Board notes that the veteran has expressed his belief 
that he has a currently has a skin disorder which is related 
to his period of service, to include as a result of chemical 
exposure; however, lay persons are not competent to opine as 
to medical etiology or render medical diagnoses or medical 
opinions.  Barr v. Nicholson, 
21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 
109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); cf. Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 494-95 (1997); citing Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991)).  Once evidence is determined to be competent, 
the Board must determine whether such evidence is also 
credible.  See Layno, supra (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

In this case, it has not been shown that the veteran 
currently has a disability of the skin.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  Moreover, there is no competent evidence of a 
relationship between any claimed skin disease/disorder and 
the veteran's period of service.  For these reasons, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim for service connection for a skin 
disorder, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a skin disorder/disease is denied.  




REMAND

With regard to the veteran's claims of service connection for 
peripheral neuropathy of the lower extremities, prostate 
cancer, and hypothyroidism, to include as a result of 
chemical exposure, the Board notes that, following his 
November 2008 hearing, the veteran submitted a November 2008 
letter from his VA treating physician indicating that the 
veteran had been under his care until June 2007.  The VA 
physician noted that the veteran had come to him to seek his 
endorsement of his claim that past toxic chemical exposure 
while in the military had been responsible, all or in part, 
for the subsequent development of his current medical 
problems.  The VA physician indicated that the veteran had 
long been known to have peripheral neuropathy of undetermined 
etiology.  He further observed that the veteran had 
hypothyroidism, and had carried a diagnosis of prostate 
cancer since 2001.  The VA physician wrote that, while there 
was no way to prove a connection of these problems to his 
past prolonged exposure to toxic chemicals, it was his 
opinion that such an exposure as described could as likely as 
not have been instrumental in the development of the above 
problems.  

The Board notes that the veteran has not been afforded a VA 
examination with medical opinion with regard to these service 
connection claims.  Based upon the VA physician's opinion of 
a possible nexus between these disorders and the veteran's 
exposure to chemicals while in service, the veteran should be 
afforded a VA examination to determine the nature and 
etiology of these disorders and their relationship, if any, 
to the veteran's period of service, to include as a result of 
in-service chemical exposure.  

As it relates to the issue of service connection for 
degenerative disc disease of the lumbar spine, the Board 
notes that, in addition to claiming that his degenerative 
disc disease of the lumbar spine has resulted from exposure 
to chemicals while in service, the veteran has also expressed 
his belief that the weakness in his lower legs caused by his 
peripheral neuropathy has led to the development of his 
current degenerative disc disease of the lumbar spine.  
Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 (2008) and compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  There 
remains a possibility of the veteran being granted service 
connection for his peripheral neuropathy based upon the 
November 2008 opinion.  

As it relates to the issue of service connection for PTSD, 
the Board notes that the veteran has not been afforded a VA 
psychiatric examination during the course of his appeal.  The 
Board observes that several PTSD screens performed during VA 
outpatient visits have been noted to be positive with the 
PTSD being related to the veteran's period of military 
service.  On the question of in-service stressful events, the 
veteran has provided two separate incidents which he claims 
serve as the basis for his current PTSD.  They include 
watching a close friend of his, who he has identified by 
name, die as a result of exposure to chemicals in service 
while he was still in the service and hearing of a plane 
crashing after take off while over the Atlantic Ocean, on 
which several of his friends were passengers.  There have 
been no attempts to verify either of these claimed stressors.  

As it relates to the veteran's claim of service connection 
for depression, the Board notes that outpatient treatment 
records obtained in conjunction with the veteran's claim have 
noted that the veteran currently has a mood disorder which is 
related to his prostate cancer.  As noted above, the veteran 
has not been afforded a VA psychiatric examination.  Based 
upon the findings in the outpatient treatment records, the 
veteran should be afforded an examination to determine the 
nature and etiology of any current psychiatric disorder and 
its relation, if any, to his period of service, or to any 
other current medical problem.  

As this matter is in remand status, an attempt should be made 
to obtain any treatment records used in conjunction with the 
July 1996 Social Security Administration decision.  

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request all medical 
records associated with the veteran's 
claim for SSA benefits awarded in July 
1996.

2.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current 
hypothyroidism.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.

The examiner should answer the following 
question:  Is it at least as likely as 
not (50 percent probability or greater) 
that any current hypothyroidism is 
related to the veteran's period of active 
service, including as a result of 
exposure to chemicals while in service?  
The examiner should provide a rationale 
for the opinion.

3.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current peripheral 
neuropathy.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.

The examiner should answer the following 
question:  Is it at least as likely as 
not (50 percent probability or greater) 
that any current peripheral neuropathy is 
related to the veteran's period of active 
service, including as a result of 
exposure to chemicals while in service?  
The examiner should provide a rationale 
for the opinion.

4.  The veteran should be scheduled for a 
VA examination to determine the nature 
and etiology of any current prostate 
cancer.  All necessary tests and studies 
should be performed and all findings 
should be reported in detail.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum.

The examiner should answer the following 
question:  Is it at least as likely as 
not (50 percent probability or greater) 
that any current prostate cancer is 
related to the veteran's period of active 
service, including as a result of 
exposure to chemicals while in service?  
The examiner should provide a rationale 
for the opinion.

5.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of any current low back disorder, to 
include degenerative disc disease of the 
lumbar spine.  The claims folder should 
be made available to the examining 
physician for review.

The examiner should answer the following 
questions:  Is it at least as likely as 
not (50 percent probability or greater) 
that any current low back disorder, 
including degenerative disc disease of 
the lumbar spine, if found, is related to 
the veteran's period of active service?  
If not, is it at least as likely as not 
that the veteran's current peripheral 
neuropathy caused or aggravated 
(permanently worsened) any low back 
disorder?  The examiner should provide 
rationales for these opinions.

6.  Attempt to verify the veteran's 
claimed stressors reported in his March 
2006 statement in support of claim, 
including the death of F. E., through all 
appropriate channels.  

7.  Schedule the veteran for a VA 
psychiatric examination in order to 
determine the nature, extent of severity, 
and etiology of any psychiatric 
disorder(s), including PTSD, which may be 
present.  The claims file must be made 
available to and reviewed by the 
examiner.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.

The examiner should conduct the 
examination with consideration of the 
current criteria for PTSD.  The 
examination report should include a 
detailed account of all pathology 
present.

If a diagnosis of PTSD is appropriate, 
the examiner should specify (1) whether 
each alleged stressor found to be 
corroborated by the record was sufficient 
to produce PTSD; (2) whether the 
remaining diagnostic criteria to support 
the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors sufficient to produce PTSD by 
the examiner.

Alternatively, if PTSD is not found on 
examination, the examiner must delineate 
all diagnoses reached to account for the 
veteran's psychiatric symptomatology.  
The examiner must also express an opinion 
as to whether any psychiatric disorder(s) 
found on examination, is/are at least as 
likely as not (50 percent probability or 
greater) related to service on the basis 
of direct service incurrence, or if 
clearly and unmistakably pre-existing 
service, was/were aggravated by the 
veteran's period of service, particularly 
with respect to alleged traumatic 
experiences.  The examiner should also 
express an opinion as to whether it is at 
least as likely as not whether any 
current psychiatric disorder found to be 
present, including depression or a mood 
disorder is a result of his prostate 
cancer.  

The report of examination should include 
the rationale for all opinions expressed.

8.  If any of the above claims are not 
fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


